DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN 104732967 B – see translation provided by Examiner) with AAPA (Applicant’s Admitted Prior Art – Specification, [0002]-[0004]) as evidence.
	With respect to claim 1, Yang teaches a sound isolation structure (Figures 1-6 – see translation, Page 3, ¶ beginning with “the advantage of…” which discusses absorbing/isolating low frequencies in the same way as Applicant’s device) configured to improve sound transmission loss through the sound isolation structure, the sound isolation structure comprising an array of resonators (2/3/4), at least one of the resonators forming the array of resonators (arrays seen in Figures 1, 3 and 6) comprises a housing (Figure 3, #1a/1b) having a cavity (2) and an opening (3) to the cavity (2) and a neck portion (defined by opening #3 and inlet end of groove #2, similar to Applicant’s Figure 6) extending into the cavity (2) from the opening (3) of the housing (1a/1b), wherein at least one of the resonators (2/3/4) forming the array of resonators has a resonant frequency substantially similar to the frequency of the sound.  
	While Yang does not explicitly discuss the resonators being used to improve sound transmission loss, AAPA teaches that “in order to achieve high STL (sound transmission loss), one may either reflect or absorb the sound energy (Applicant’s Specification, [0004])”, which provides evidence that the sound absorbing resonator array of Yang has the ability, or is configured to “improve sound transmission loss”.  It is also noted that AAPA discusses limitations of sound isolation performance for conventional resonators in the automotive industry, particularly in the low frequency range, while Yang discusses using the resonators in a number of applications, including the interior of a vehicle, the inside of the engine and exhaust system so as to significantly reduce noise (see Yang translation, page 3, last ¶), and Yang further discusses  that “the invention using sound wave resonance to improve sound wave centralising to realize loss sound energy more efficiently (see Yang translation, page 3, first ¶)”.  As referenced above, AAPA clearly teaches that sound transmission loss is achieved by absorbing sound energy, so the result of using the resonator array of Yang in a similar kind noisy environment as discussed by AAPA will result in a level of sound transmission loss within a range of frequencies that the resonators are tuned to absorb, as evidenced by AAPA.  Lastly, both AAPA and the background section of Yang similarly discuss the problem in using conventional resonators to absorb low frequency sound because they need to be unacceptably large, and similar to Applicant’s invention, Yang proposes the two dimensional spiral resonator design to achieve low frequency absorption in a resonator having a greatly reduced thickness (see Yang translation, page 2, 2nd ¶).”  Therefore, it is obvious that when used in a noisy environment, the Yang resonators will achieve a level of sound transmission loss in the frequency ranges that the resonators are tuned to absorb versus a similar environment lacking any resonators of acoustic treatment.
	With respect to claim 2, Yang teaches wherein the cavity (2) is an air channel, the air channel having an open end (end adjacent opening #3) connected to the opening (3) and a terminal end (4) terminating within the housing (1a/1b).  
	With respect to claim 3, Yang teaches wherein the air channel (2) is a spiral air channel.  
	With respect to claim 4, Yang teaches wherein the open end (upstream end near #3) is located adjacent to a center of the spiral air channel (2).  
	With respect to claim 5, Yang teaches wherein the terminal end (4) is located adjacent to a perimeter of the spiral air channel (2).  
	With respect to claim 6, Yang is relied upon for the reason and disclosures set forth above.  Yang further teaches a spiral air channel (2).  Yang fails to teach wherein the spiral air channel is a rectangular spiral air channel.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the spiral air channel is a rectangular spiral air channel, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Yang.
		With respect to claim 8, Yang teaches wherein the housing (1a/1b) further comprises a top plate (1a) having the opening, the top plate (1a) having a side opposite of the cavity (2) that is substantially flat.  
	With respect to claim 9, Yang teaches wherein the array of resonators is a two- dimensional array of resonators (seen in Figure 1).  
	With respect to claim 10, Yang teaches a resonator for isolating a sound (Figures 1-6, #2/3/4 – see translation, Page 3, ¶ beginning with “the advantage of…” which discusses absorbing/isolating low frequencies in the same way as Applicant’s device) and configured to improve sound transmission loss through a sound isolation structure, the resonator comprising: f01174701110a housing (1a/1b) having an opening (3); an air channel (3) disposed within the housing (1a/1b), the air channel having an open end (upstream end adjacent opening #3) connected to an opening (3) and a terminal end (4) terminating within the housing (1a/1b); and a neck portion (defined by opening #3 and inlet end of groove #2, similar to Applicant’s Figure 6) extending into the air channel (2) from the opening (3); and wherein the resonator has a resonant frequency substantially similar to the sound.  
	While Yang does not explicitly discuss the resonators being used to improve sound transmission loss, AAPA teaches that “in order to achieve high STL (sound transmission loss), one may either reflect or absorb the sound energy (Applicant’s Specification, [0004])”, which provides evidence that the sound absorbing resonator array of Yang has the ability, or is configured to “improve sound transmission loss”.  It is also noted that AAPA discusses limitations of sound isolation performance for conventional resonators in the automotive industry, particularly in the low frequency range, while Yang discusses using the resonators in a number of applications, including the interior of a vehicle, the inside of the engine and exhaust system so as to significantly reduce noise (see Yang translation, page 3, last ¶), and Yang further discusses  that “the invention using sound wave resonance to improve sound wave centralising to realize loss sound energy more efficiently (see Yang translation, page 3, first ¶)”.  As referenced above, AAPA clearly teaches that sound transmission loss is achieved by absorbing sound energy, so the result of using the resonator array of Yang in a similar kind noisy environment as discussed by AAPA will result in a level of sound transmission loss within a range frequencies that the resonators are tuned to absorb, as evidenced by AAPA.  Lastly, both AAPA and the background section of Yang similarly discuss the problem in using conventional resonators to absorb low frequency sound because they need to be unacceptably large, and similar to Applicant’s invention, Yang proposes the two dimensional spiral resonator design to achieve low frequency absorption in a resonator having a greatly reduced thickness (see Yang translation, page 2, 2nd ¶).”  Therefore, it is obvious that when used in a noisy environment, the Yang resonators will achieve a level of sound transmission loss in the frequency ranges that the resonators are tuned to absorb versus a similar environment lacking any resonators of acoustic treatment.
	With respect to claim 11, Yang teaches wherein the air channel (2) is a spiral air channel.  
	With respect to claim 12, Yang teaches wherein the open end (3) is located adjacent to a center of the spiral air channel (2).  
	With respect to claim 13, Yang teaches wherein the terminal end (4) is located adjacent to a perimeter of the spiral air channel (2).  
	With respect to claim 14, Yang is relied upon for the reason and disclosures set forth above.  Yang further teaches a spiral air channel (2).  Yang fails to teach wherein the spiral air channel is a rectangular spiral air channel.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the spiral air channel is a rectangular spiral air channel, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Yang.
	With respect to claim 15, Yang teaches further comprising a top plate (1a) having the opening (3), the top plate (1a) having a side opposite of the air channel (2) that is substantially flat.  
	With respect to claim 16, Yang teaches sound isolation structure (Figures 1-6, – see translation, Page 3, ¶ beginning with “the advantage of…” which discusses absorbing/isolating low frequencies in the same way as Applicant’s device) configured to improve sound transmission loss through the sound isolation structure, the sound isolation structure, comprising: an array of resonators (2/3/4), at least one of the resonators forming the array of resonators comprises: a housing (1a/1b) having an opening (3), a spiral air channel (2) disposed within the housing (1a/1b), the spiral air channel (2) having an open end (upstream end adjacent opening #3) connected to an opening (3) and a terminal end (4) terminating within the housing (1a/1b), wherein the open end is located adjacent to a center of the spiral air channel (2) and the terminal end (4) is located adjacent to a perimeter of the spiral air channel (2), and a neck portion (defined by opening #3 and inlet end of groove #2, similar to Applicant’s Figure 6) extending into the spiral air channel (2) from the opening, and wherein at least one of the resonators (2/3/4) forming the array of resonators has a resonant frequency substantially similar to the frequency of the sound.  
	While Yang does not explicitly discuss the resonators being used to improve sound transmission loss, AAPA teaches that “in order to achieve high STL (sound transmission loss), one may either reflect or absorb the sound energy (Applicant’s Specification, [0004])”, which provides evidence that the sound absorbing resonator array of Yang has the ability, or is configured to “improve sound transmission loss”.  It is also noted that AAPA discusses limitations of sound isolation performance for conventional resonators in the automotive industry, particularly in the low frequency range, while Yang discusses using the resonators in a number of applications, including the interior of a vehicle, the inside of the engine and exhaust system so as to significantly reduce noise (see Yang translation, page 3, last ¶), and Yang further discusses  that “the invention using sound wave resonance to improve sound wave centralising to realize loss sound energy more efficiently (see Yang translation, page 3, first ¶)”.  As referenced above, AAPA clearly teaches that sound transmission loss is achieved by absorbing sound energy, so the result of using the resonator array of Yang in a similar kind noisy environment as discussed by AAPA will result in a level of sound transmission loss within a range frequencies that the resonators are tuned to absorb, as evidenced by AAPA.  Lastly, both  AAPA and the background section of Yang similarly discuss the problem in using conventional resonators to absorb low frequency sound because they need to be unacceptably large, and similar to Applicant’s invention, Yang proposes the two dimensional spiral resonator design to achieve low frequency absorption in a resonator having a greatly reduced thickness (see Yang translation, page 2, 2nd ¶).”  Therefore, it is obvious that when used in a noisy environment, the Yang resonators will achieve a level of sound transmission loss in the frequency ranges that the resonators are tuned to absorb versus a similar environment lacking any resonators of acoustic treatment.
	With respect to claim 17, Yang is relied upon for the reason and disclosures set forth above.  Yang further teaches a spiral air channel (2).  Yang fails to teach wherein the spiral air channel is a rectangular spiral air channel.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the spiral air channel is a rectangular spiral air channel, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Yang.
	With respect to claim 19, Yang teaches wherein the housing further comprises a top plate (1a) having the opening (3), the top plate (3) having a side opposite of the spiral air channel (2) that is substantially flat.  
	With respect to claim 20, Yang teaches wherein the array of resonators is a two- dimensional array of resonators (Seen in Figure 1).
	With respect to claim 21, Yang teaches wherein a first portion (Figure 6, defined by one of resonators within the array) of the array of resonators (Figure 6) has a first resonant frequency (determined by a size of said resonator) and a second portion (Figure 6 defined by another of resonators within the array having different dimensions than the resonator having a first resonant frequency) of the array of resonators (Figure 6) has a second resonant frequency (See Yang translation Page 5, second ¶).
	With respect to claim 22, Yang teaches wherein a first portion (Figure 6, defined by one of resonators within the array) of the array of resonators (Figure 6) has a first resonant frequency (determined by a size of said resonator) and a second portion (Figure 6 defined by another of resonators within the array having different dimensions than the resonator having a first resonant frequency) of the array of resonators (Figure 6) has a second resonant frequency (See Yang translation Page 5, second ¶).

Response to Arguments
Applicant's arguments filed 6/27/22 have been fully considered but they are not persuasive. The Examiner considers the Yang with AAPA provided as evidence to teach all of the limitations as claimed by Applicant.
While the Examiner considers the above rejection of claims 1, 10 and 16 to be responsive the arguments relating to the sound translation loss limitations, it is further noted in response to Applicant’s arguments that “Yang does not specifically disclose or suggest that the resonant frequency of the sound absorption tubes of being should have a resonant frequency substantially similar to the frequency of the sound to be absorbed,” the Examiner disagrees.  This argument is unclear, as a Helmholtz resonator, which is the type of resonator described in both Yang and Applicant’s invention, functions to resonate at a particular frequency, and in sound absorbing applications, that frequency is attenuated or absorbed by the resonator.  By nature of being a Helmholtz resonator, the resonant frequency that the resonator is tuned to is the frequency that will attenuated or absorbed by the resonator.  It is unclear if Applicant is arguing that the Yang resonators are somehow tuned to have a particular resonant frequency, but would somehow absorb a frequency different from the frequency they are tuned to resonate at, which would defy physics; or if Applicant is arguing that Yang is merely not stating the inherent nature of how a Helmholtz resonator physically works.  In any event, the argument is not persuasive as the resonant frequency of a Helmholtz resonator is inherently the frequency of sound it will absorb or attenuate as a matter of physics.  
Additionally, Applicant makes several references to the fact that Yang is a quarter wave resonator, but it is noted that Applicant’s Specification also discloses that resonator #122 is a quarter of a wavelength (Specification, [0040]), so there is no distinction between Yang and Applicant’s invention in the regard.  It is well known and common practice in the art to design a Helmholtz resonator having a channel/cavity length that is a quarter wavelength of the frequency to be absorbed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837